                  Case 3:11-cv-00645-BAJ-SCR            Document 6       08/16/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA
                                               OFFICE OF THE CLERK


Michael L. McConnell                                                          Russell B. Long Federal Building & U.S. Courthouse
Clerk of Court                                                                777 Florida Street, Suite 139
                                                                              Baton Rouge, LA 70801-1712
                                                                              Telephone:     (225) 389-3500
                                                                              Facsimile:     (225) 389-3501



                                                 August 16, 2021


        Julie Richard-Spencer
        Robein, Urann, Spencer, Picard & Cangemi, APLC
        2540 Severn Avenue, Suite 400
        P.O. Box 6768
        Metairie, Louisiana 70009-6768

        RE:    United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and
               Service Workers International Union, AFL-CIO, CLC v. ExxonMobil Oil Corporation

               Civil Action No.: 3:11-cv-00645

         Dear Ms. Richard-Spencer,

                I have been informed by Judge Brian A. Jackson, who presided over the above-captioned
         case, that it was recently brought to his attention that he owned stock in ExxonMobil
         Corporation while he presided over this matter. As you know, following the filing of the case,
         no appearance was entered by ExxonMobil or any counsel representing the Defendant. The
         record of proceedings also reflects that shortly after filing the lawsuit, and before any
         dispositive motions were filed or discovery commenced, you filed a motion seeking dismissal
         of the case. Judge Jackson’s role in the case was limited to granting the motion that, in effect,
         permitted you to withdraw the lawsuit.

               Judge Jackson has assured me that his ownership of the stock neither affected nor
         impacted his decision in this case. However, his stock ownership would have required recusal
         under the Code of Conduct for United States Judges, and thus, Judge Jackson directed that I
         notify you of the conflict.

                Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
         provides the following guidance for addressing disqualification that is not discovered until after
          Case 3:11-cv-00645-BAJ-SCR           Document 6       08/16/21 Page 2 of 2


a judge has participated in a case:

                 [A] judge should disclose to the parties the facts bearing on
                 disqualification as soon as those facts are learned, even though
                 that may occur after entry of the decision. The parties may then
                 determine what relief they may seek and a court (without the
                 disqualified judge) will decide the legal consequence, if any,
                 arising from the participation of the disqualified judge in the
                 entered decision.

        Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
 oral argument, the Committee explained “[s]imilar considerations would apply when a
 judgment was entered in a district court by a judge and it is later learned that the judge was
 disqualified.”

        With Advisory Opinion 71 in mind, you are invited to respond to Judge Jackson’s
 disclosure of a conflict in this case. Should you wish to respond, please submit your response
 on or before September 17, 2021. Any response will be considered by another judge of this
 court without the participation of Judge Jackson.

                                             Sincerely,


                                          S  Michael L. McConnell
                                             Clerk of Court
                                             United States District Court
                                             Middle District of Louisiana
